UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6823



JOHN COOKE WILSON,

                                               Plaintiff - Appellant,

             versus


WARDEN MCKELLER; JON OZMINT, Director; GARY
MANIGAULT, Officer; PARTNER,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cv-01633-GRA)


Submitted:    November 6, 2007            Decided:     November 21, 2007


Before MICHAEL and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Cooke Wilson, Appellant Pro Se.      Samuel F. Arthur, III,
Bradford Cary Andrews, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina; Benjamin Albert Baroody, BELLAMY,
RUTENBURG, COPELAND, EPPS, GRAVELY & BOWERS, PA, Myrtle Beach,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Cooke Wilson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find that Wilson has failed to demonstrate that his

injuries, if any, were not de minimus in nature.                 Wilson also

alleges that one of the correctional officers used a racial slur

while assaulting him.     While the alleged statement was deplorable,

mere   threats   or   verbal   abuse,   without    more,   do   not   state   a

cognizable claim under § 1983.          See Northington v. Jackson, 973

F.2d 1518, 1524 (10th Cir. 1992) (citing Collins v. Cundy, 603 F.2d

825, 827 (10th Cir. 1979)); see also Carter v. Morris, 164 F.3d

215, 219 n.3 (4th Cir. 1999).           Accordingly, we affirm for the

reasons stated by the district court.             Wilson v. McKeller, No.

6:06-cv-01633-GRA (D.S.C. May 24, 2007).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -